Citation Nr: 1515695	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  08-32 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected knee disabilities.

2.  Entitlement to a disability rating in excess of 10 percent for the Veteran's left knee disability prior to December 11, 2009 and in excess of a combined 30 percent on and after December 11, 2009.  

3.  Entitlement to an increased disability rating in excess of 10 percent for a right knee disability.

4.  Entitlement to service connection for bladder cancer.

5.  Entitlement to service connection for the cause of the Veteran's death.

6.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

7.  Entitlement to a death pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to January 1953.  The Veteran died in April 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and from a September 2012 rating decision and a November 2012 determination by Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Indianapolis, Indiana.

In April 2012, the Veteran died prior to the Board's April 2012 decision.  In April 2012, the Board denied the following on appeal from the November 2007 rating decision:  entitlement to an increased disability rating in excess of 10 percent for a left knee disability prior to December 11, 2009 and in excess of 30 percent as of December 11, 2009; entitlement to an increased disability rating in excess of 10 percent for a right knee disability; and entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected left knee disability.

The appellant appealed the denials to the United States Court of Appeals for Veterans Claims (the Court).  In a July 2013 memorandum decision, the Court vacated the April 2012 Board decision and dismissed the appeal for a lack of jurisdiction because the Veteran had died prior to the Board decision.  

In her May 2012 motion for substitution, the appellant requested substitution for "appeal in Washington, DC - degenerative disc disease and lumbosacral spine," as well as for the claim of service connection for bladder cancer that was pending at the RO.  Substitution was granted in an April 2015 letter.  Therefore, the issues are as stated on the title page.

The Board's review includes the paper and electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In her October 2013 VA Form 9, the appellant requested a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the appellant for a Travel Board hearing.  The appellant should be notified of the date, time and place of that hearing by letter mailed to her current address of record, with a copy to her representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




